     Case 1:20-cv-20623-KMW Document 3 Entered on FLSD Docket 02/12/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida

                                                                      )
                                                                      )
                                                                      )
                       VICTOR ARIZA                                   )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 20-cv-20623-KMW
                                                                      )
                                                                      )
                                                                      )
                 SUPPLY & ADVISE LLC,                                 )
             a Florida limited liability company                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) SUPPLY & ADVISE LLC
                                           By Serving Its Registered Agent:
                                           JONATHAN A. EYAL
                                           223 SE 1ST STREET
                                           MIAMI FL 33131



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: RODERICK V. HANNAH, ESQ.
                                           8751 WEST BROWARD BOULEVARD
                                           SUITE 303
                                           PLANTATION FL 33324
                                           Telelphone: (954) 362-3800


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:        Feb 12, 2020
                                                                                          Signature of Clerk or Deputy Clerk
                                                                                                              s/ Esperanza Buchhorst
